PER CURIAM:
Plaintiffs-appellants Charles D. Plum and Donna Plum, husband and wife, instituted this action against defendants-respondents Ronald E. Smith and Christine J. Smith, husband and wife, to foreclose a mortgage which arose from a sale of real property. Default was taken and a default judgment was entered. The defendants thereafter moved to vacate the judgment pursuant to I.R.C.P. 60(b) and the district court entered an order vacating the default and the default judgment. The plaintiffs appealed from that order, contending that the motion to vacate was not timely filed. After a review of the record, we agree that the district court properly computed the time period, and properly exercised its judicial discretion in vacating the default and judgment. The order is affirmed. Costs to respondents.